DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to “a processor communicatively coupled to the display device, the at least one input device, the wireless transceiver, the MDM, and the memory and which executed selected ones of the plurality of functional modules to enable the ELD to”.
Claim 7 is directed to “the memory further comprising a BT tag ID detection and reporting (TDR) module and the ELD further comprising one of an integrated BT receiver or an interface with a separate BT receiver that detects BT beacons, wherein the processor executes the BT TDR module to cause the ELD to:”
Claim 16 is directed to “A computer program product comprising program code that when executed by a processor in an electronic device performs the functions of claim 10.”

Please also note that much of the language following certain terms, such as “for remedying”, “for preventing”, “for implementing”, “to determine”, or “to perform”, would be interpreted as intended use.  Additionally, the term “computer-readable medium” is normally preferred to be listed as a “non-transitory computer-readable medium”, so that it would clearly be identified as a tangible device or tangible computer or tangible processor, as the “non-transitory computer program product or computer-readable storage device described in the Specification, para [0079, 0084].  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-14, 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li [US 2018/0338241] or [US 10/652,735]
Claim 1.  An electronic logging device (ELD) comprising (the vehicle wireless device Dev 106, see Fig. 1, abstract):  a display device that presents at least one user interface (UI);
at least one user input device (the I/O interface 238 or 338, see Figs. 2, 3);

at least one movement detection mechanism (MDM) that detects movement of a vehicle associated with the ELD (the motion detectors 214, see Fig. 2);
a memory (the memory 264, ModSIM storage 266A, SIM storage 266 and NAM storage 268, see Fig. 2) having stored thereon a plurality of function modules, the plurality of function modules comprising a wireless network communication module (the wireless modules such as cellular 102A, 102B via wireless network 118, see Fig. 2), a near field communication module (the NFC 258 and Bluetooth 260, see Fig. 2), a load lock module (the handset 102 and Dev 106 for remotely lock/unlock doors and/or ignition on/off, see Fig. 56B, para [0043, 0122, 0131]), and a security event notification module (the security alerts/reports the user, car owner, driver by the cellular or handheld device and/or the officer, see Fig. 26, 42B, para [0133, 0194, 0404]); and
a processor communicatively coupled to the display device, the at least one input device, the wireless transceiver, the MDM, and the memory and which executes selected ones of the plurality of functional modules to enable the ELD to (the Dev 106 controller is programmed and executed to selecting number assignment module NAM 0150 operation functions, see Figs. 11-14, 53, para [0131-0133, 0149, 0207]):
register the operator MCD to receive notifications about load lock security events (the registering, see para [0131-0133]);

activate the load lock in response to receiving an input to turn on the load lock (use the handset 102 or Dev 106 to activate of locking/unlocking, see Figs. 2, 3, 42D, para [0131, 0424]); and
generate and transmit a notification of an unauthorized movement and/or a potential theft of the vehicle in response to receiving an input from the MDM indicating that the vehicle is moving or being moved from a parked location while the load lock is activated (the generating of an alert/reporting of stolen a parked vehicle to a user, driver and/or police officer, see Fig. 42B, 42C, claim 3, para [0404, 0422]).

Claim 2.  The ELD of claim 1, wherein the MDM comprises one of (i) a motion sensor; and (ii) an interface for connecting to a motion sensor (the handheld 102 and Dev 106 communicating with the motion detectors, see Fig. 43, para [0197, 0198]);
(iii) a global positioning system (GPS) tracker; and (iv) a wireless signal transceiver that enables triangulation of wireless signals to determine relative positioning of the ELD (the GPS location is determining and tracking by the handset 102 and Dev 106A and the car’s App server 4258D, see Figs. 31, 34, para [0186-0188, 0386]); and
the at least one wireless transceiver comprises at least one of a Bluetooth (BT) transceiver or a radio frequency identification (RFID) transceiver, the BT or RFID 
the notification is a load lock security event (LLSE) notification, which indicates movement of the vehicle while the load lock is activated (the notification or reporting to display of selection locking/unlocking events, see Figs. 11-14, 30, 48, para [0131, 0353, 0444]).

Claim 3.  The ELD of claim 1, wherein the at least one wireless transceiver comprises a near field or Bluetooth wireless transceiver, and to generate and transmit the notification (the Bluetooth as cited in respect to claim 2 above), the processor configures the ELD to: activate a near field wireless transceiver; initiate a wireless connection with the operator MCD; and transmit the notification directly to the operator MCD via the wireless connection (as cited in respect to claims 1 and 2 above, see Figs. 1-4, 11-14).

Claim 4.  The ELD of claim 1, wherein to generate and transmit the notification, the processor configures the ELD to: establish, via a corresponding wireless transceiver, an uplink to a base station of a communication network (the wireless handheld 102, the NFC 104, cellular 106 and the communication network 118 and servers, see Figs. 1-3); and
transmit the notification via the communication network to at least one of a shipment monitoring (SM) server (the Dev 106 function comprises shipment, see para [0037, 0040]), a law enforcement (LE) connect server (the police officer, see para [0194, 
 
Claim 5.  The ELD of claim 1, wherein the processor further configures the ELD to: in response to detecting the movement of the vehicle while the load lock is on, generate and output a prompt for entry of at least one of a pre-established passcode or a pre-stored biometric input to deactivate the load lock (the biometric sensors and fingerprint activation for operating the vehicle, see Figs. 7A, 7B, 34, 50, para [0387, 0412, 0413]);

monitor for receipt of the entry within a preset time period (the receiving of input from one sensors such as biometric sensors, fingerprint layers for a duration of time, see claim 32);
in response to receipt, before expiration of the preset time period, of the entry that matches a corresponding one of the pre-established passcode or the pre-stored biometric input: deactivate the load lock; and stop the notification to the operator MCD; and in response to not receiving a matching deactivation entry before expiration of the preset time period, initiate broadcasting by the BT transceiver of a Bluetooth (BT) beacon with a unique BT ID of a BT tag embedded within one of the vehicle or the cargo (during time-out period less than 5 minutes for the Dev 106 activation process can be activated of locking/unlocking the vehicle, the handset 102 also transmits its phone number to and receives a MSK or at least one of its smart sensors detects the driver such as biometric sensors or fingerprint from the Dev 106, which later will also send back to said handset 102, a confirmation message after it has been able to 

Claim 6.  The ELD of claim 5, wherein in de-activating the load lock, the processor configures the ELD to: trigger the BT transceiver to stop transmitting the BT beacon;
stop sending the LLSE notification to the operator MCD; and transmit a load lock deactivated (LLD) signal to the SM server (the Dev 106 can allow a user to deactivate or unlock the car or turning on/off engine then communicate the destination and the likes such as the car rental server or App server 4258D, see Figs. 1, 2, 42D, para [0424]).

Claim 7.  The ELD of claim 1, the memory further comprising a BT tag ID detection and reporting (TDR) module and the ELD further comprising one of an integrated BT receiver or an interface with a separate BT receiver that detects BT beacons, wherein the processor executes the BT TDR module (the Bluetooth or NFC for alarms and reports as cited in respect to claims 2 and 3 above), to cause the ELD to:

in response to receiving the watch list: store the at least one BT ID; and activate a BT TDR function to cause the BT receiver to initiate scanning for BT beacons within a range of detection of the BT receiver (the wireless communication between the Dev 106 and the Bluetooth within a short distance, see Figs. 2-4, para [0061, 0517]);
in response to the BT receiver detecting a next BT beacon, compare an ID of the BT beacon to the stored BT ID; and in response to the ID of the BT beacon matching the stored BT ID: generate an ID-detected notification comprising the BT ID and a current vehicle location and time; output the ID-detected notification on the ELD; and transmit the ID-detected notification to at least one of the operator MCD, the SM server, a LE connect server, and an authorized third party (the handset 102 and/or Dev 106 can comparing, verifying authority, ID, location and time and alert/report using the Bluetooth BT 104 or NFC short range communication and server network to police and/or third party, as cited in respect to claims 1-4 above).

Claim 8.  The operator MCD of claim 1, comprising a MCD display device (the cellular 106 display I/O interface 438, see Figs. 1, 2, 4), a MCD wireless transceiver (the RF transceiver 244, see Fig.4), a MCD memory having a load lock security notification response (LLSNR) module stored thereon (the memory 264 includes lock/unlocking 
register with the ELD for receipt of the notifications of movement of the vehicle while the load lock is active (the registering, see para [0131-0133]);
in response to receipt of a notification from the ELD, output a load lock (LL) graphical user interface (GUI) on the MCD display, the GUI comprising a deactivation prompt for the operator to enter one of a pre-established deactivation passcode or pre-stored biometric input (as cited in respect to claim 5 above and including the graphical displaying information into the handheld 102 and Dev 106, see Figs. 32, 41A, para [0360, 0389]).
monitor for correct entry of the deactivation code or biometric input before expiration of a time-out period (the time-out period less than 5 minutes for requesting and sending back ID or password or account until activation/deactivation functions, see Fig. 18A, para [0297]); and
in response to at least one of (i) not receiving a correct deactivation entry within the time- out period or (11) receiving selection of an entry identifying at least one type of active incident or a type of desired response, transmit at least one notification to one or more of (a) a shipment monitoring (SM) server, and (b) a law enforcement dispatcher computer (the alert/report to polices, firefighters or emergency personnel after the time-limited, see Figs. 18A, 42B, para [0018, 0036, 0104, 0194]), and (c) an authorized third party (the third party controlling and monitoring 1130, see Fig. 11).


output selectable options to the operator from among: (i) de-activating the load lock on entry of a correct deactivation code or biometric data; (11) turning off load lock mode on the ELD by sensing a presence of the operator within the cab of the vehicle; (iii) notifying law enforcement of the incident; (iv) notifying a SM server; (v) notifying an authorized third party; and (vi) capturing and transmitting an image of a cab interior of the vehicle via one or an ELD camera or a secondary camera installed within the vehicle, which captures an image of a driver space of the vehicle (as cited in respect to claims 1, 4 and 5 above and including camera 216 captured images surround the vehicle, see Figs. 2, 11, 34, para [0353, 0386]); and
in response to receipt of a selection of the option of to notify law enforcement, generate an incident report including (a) pre-entered/pre-stored identifying details of one or more of (i) the operator, (11) the operator MCD, (iii) the vehicle, and (iv) cargo being transported, (b) a current location and time of the incident, and (c) a BT tag ID associated with the vehicle or cargo (as cited in respect to claim 7 above, and including the police officer or third party receives the alerts/reports of vehicle stolen events 
forward the incident report to a LE connect server and to a SM server and/or other authorized interested party devices (the forwarding to the police or third party, see Figs. 1, 42B, para [0404]).

Claim 10.  A method for tracking vehicles and cargo, the method comprising: registering, at an enhanced electronic logging device (ELD) of a vehicle, an operator mobile communication device (MCD) to receive notifications related to a load lock of the ELD, the load lock identifying that the operator has parked the vehicle and triggered the ELD to report any movement of the vehicle that occurs while the load lock is activated; presenting, on a display of the ELD, at least one selectable option for activating the load lock of the vehicle; activating the load lock in response to receiving an input that turns on the load lock; and generating and transmitting a notification of at least one of unauthorized movement or a potential theft of the vehicle in response to receiving an input from at least one movement- detection mechanism (MDM) indicating that the vehicle is moving or being moved from a parked location while the load lock is activated (as cited in respect to claims 1 and  above).

Claim 11.  The method of claim 10, wherein: the notification is a load lock security event (LLSE) notification, which indicates movement of the vehicle while the load lock is activated; the ELD comprises at least one of near field and a Bluetooth transceiver; and generating and transmitting the notification comprises: activating one of the near field 

Claim 12.  The method of claim 10, wherein generating and transmitting the notification comprises: establishing, via a corresponding wireless transceiver, an uplink to a base station of a communication network; and transmitting the notification via the communication network to at least one of a shipment monitoring (SM) server, a law enforcement connect server, and an authorized third party (as cited in respect to claim 4 above).

Claim 13.  The method of claim 10, further comprising: in response to detecting the movement of the vehicle while the load lock is on, outputting a prompt for entry of at least one of a pre-established passcode or a pre-stored biometric input to deactivate the load lock; monitoring for receipt of the entry within a preset time period;
in response to receipt, before expiration of the preset time period, of the entry that matches a corresponding one of the pre-established passcode or the pre-stored biometric input: de- activating the load lock, the de-activating comprising triggering the BT transceiver to stop transmitting the BT beacon, stopping a transmission of the LLSE notification to the operator MCD, and transmitting a load lock deactivated (LLD) signal to the SM server; and in response to not receiving a matching deactivation entry before expiration of the preset time period, triggering broadcasting by the BT transceiver of a 

Claim 14.  The method of claim 10, further comprising: receiving, via one of a manual input and a SM server download/broadcast, a watch list comprising at least one BT ID of a BT tag associated with one of a vehicle and a cargo that is being searched for;
in response to receiving the watch list: storing the at least one BT ID; and activating a BT TDR function to cause the BT receiver to initiate scanning for BT beacons within a range of detection of the BT receiver;
in response to the BT receiver detecting a next BT beacon: comparing an ID of the BT beacon to the stored BT ID; and in response to the ID of the BT beacon matching the stored BT ID: generating an ID-detected notification comprising the BT ID and a current vehicle location and time; outputting the ID-detected notification on the ELD; and transmitting the ID-detected notification to at least one of the operator MCD, the SM server, a LE connect server, and an authorized third party (as cited in respect to claim 7 above).

Claim 16.  A computer program product comprising program code that when executed by a processor in an electronic device performs the functions of claim 10 (as cited in respect to claim 10 above, and wherein the handheld 102 and Dev 106 are programmed micro-computer systems with memory and executed by the CPU, see Figs. 1-4, para [0131, 0156-0166]).



Claim 18.  The method of claim 17, wherein outputting the deactivation prompt further comprises: generating and outputting an alarm notifying the operator of at least one of the unauthorized movement or the potential theft of the vehicle;
outputting selectable options to the operator from among: (1) de-activating the load lock on entry of a correct deactivation code or biometric data; (11) turning off load lock mode on the ELD by sensing a presence of the operator within the cab of the vehicle; (iii) 
in response to receipt of a selection of the option of to notify law enforcement, generating an incident report including (a) pre-entered/pre-stored identifying details of one or more of (1) the operator, (11) the operator MCD, (iii) the vehicle, and (iv) cargo being transported, (b) a current location and time of the incident, and (c) a BT tag ID associated with the vehicle or cargo; and forwarding the incident report to a LE connect server and to a SM server and/or other authorized interested party devices (as cited in respect to claims 1, 9, and 13 above.

Claim 19.  A method performed by a SM server for tracking and detecting stolen vehicles and cargo, the method comprising: assigning a Bluetooth (BT) tag to a registered vehicle transporting cargo that is being monitored by a shipment tracking service, the BT tag including a unique identifier; associating the unique ID of the assigned BT tag with other identifying information of the shipment vehicle/cargo/operator and storing the unique ID and associated identifying information to a database of tracked shipments and equipment; receiving, from at least one of an operator MCD or an enhance electronic logging device (ELD), at a shipment tracking server, a notification of a theft event associated with a tracked shipment or vehicle that is equipped with the BT tag; parsing the notification to retrieve the vehicle or operator ID;

retrieving the unique ID of the BT tag from the database, based on the received vehicle or operator ID; transmitting the unique ID to a plurality of BT signal detection devices geographically located in a geographical area corresponding to the location of the theft event, the transmitting including an activation trigger to activate the BT signal detection devices to initiate monitoring operation by the BT signal detection devices to identify any matches in unique IDs of detected BT tags within a detection range of the BT signal detection device and the unique ID of the stolen vehicle or cargo; monitoring for receipt of a confirmed detection of the unique ID by one or more of the BT signal detection devices; and in response to receipt of the confirmed detection: recording a location and time of the confirmed detection; transmitting relevant details of the confirmed detection to law enforcement and other relevant parties; and updating the database with confirmed detection information, including time and location and any additional details received (as cited in respect to claims 1, 5, 7, 9 and 14 above, such as the GPS for monitoring the vehicle parked location and/or vehicle current location and time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li [US 2018/0338241] in view of Aed et al [US 2019/0256343]
Claim 15.  Li fails to disclose autonomously activating the load lock based on one or more triggers from among: (1) the ELD periodically implementing a presence scan and detecting when the operator has left the vehicle or moved from the driver’s seat; (ii) the ELD losing a connection to the operator MCD as the operator walks away from the vehicle or if a jamming of signals occurs preventing connection to the operator MCD; and (iii) detection of the vehicle’s fuel access door being open, suggesting the vehicle is being refueled.  However, Li disclose the execution of the other commands in the Auto App Menu 1122 such as: Auto Control & Monitor icon 1132 is shown in FIG. 30, Engine Status icon 1126 is shown in FIG. 42A, Toll Fee Pay Acc icon 1134 is shown in FIGS. 33 and 37, Third-Party Control and Monitor icon 1130 is shown in FIG. 42B, Driving Behavior 1142 and Load Limit 1144 icons are shown in FIG. 42C, Auto/Home Dev IDs icon 1146/1346 is shown in FIG. 28B. Panic icon 1128 allows user to turn on the car alarm to deter potential burglars/thieves. Lock/Unlock icon 1136 lets user Lock/unlock the car remotely, Self-Parking 1138 and Self-Pickup 1140 icons let the user command the Dev to self-park his/her vehicle and self-drive to pick up the driver when command to do so, see Figs. 28B, 30, 42B, para [0164]).
Aed et al suggests that when the fuel door 124 is opened, the PCM 130 determines that fuel is about to be added to the fuel tank 106 and the PCM 130 is armed. In other examples, the PCM 130 may be armed automatically during the scheduled time or time range in which the V2V refueling operation is to occur. Once the PCM 130 is armed (e.g., in the standby mode), the PCM 130 monitors to determine whether fuel is being Aed et al to the auto control and monitor icon of Li in order to automatically locking or stopping of the vehicle engine operation functions for preventing of fire or explosion at the gas station caused by the vehicle electricity or running engine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Geotzinger et al discloses the anti-theft license plate display and secure storage device may be provided by a lockable security vault with a first sensor sensing the presence of a vehicle access component within the vault while a communication interface is operable to transmit vault location and locked status signals along with a vehicle access component presence status signal and receive at least an authenticated unlocking command to unlock the vault allowing a user to retrieve the vehicle access component when stored therein with a beacon also periodically or continuously announcing the vehicle access component presence status outside the vault for receipt by a mobile communication device passing by within a predetermined range.	[US 10,814,833]
Qiahe et al discloses the security system detects intrusive activities in and around a vehicle and transmits warnings specifically describing the intrusions through a wireless telephone network to the owner's designated contacts. In response to the intrusion 
Xuesong et al discloses the system and method for controlling wireless communications in a vehicle is disclosed. The system comprises a vehicle key (102) configured to communicate with the vehicle (107). A vehicle key code is configured to identify the vehicle key (102) to the vehicle (107) and associate the vehicle key (102) with a particular user of the vehicle. A mobile computing device (110) can be wirelessly connected with the vehicle key (102) or physically integrated with the vehicle key (102), and it is configured to identify when the vehicle (107) is activated using the vehicle key (102). Selected device features of the mobile computing device (110) are controlled when the vehicle (107) is activated using the vehicle key (102).	[US 2011/0275321]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
01/24/2022